
QuickLinks -- Click here to rapidly navigate through this document


LIMITED WAIVER OF CREDIT AND SECURITY AGREEMENT
AND LIMITED WAIVER OF AND SECOND AMENDMENT
TO RECEIVABLES SALE AGREEMENT


        This Limited Waiver of Credit and Security Agreement and Limited Waiver
of and Second Amendment to Receivables Sale Agreement (this "Limited Waiver and
Amendment"), dated as of July 23, 2002, is entered into by LP Receivables
Corporation ("LP Receivables"), Louisiana-Pacific Corporation ("LP"), Wachovia
Bank, National Association (f/k/a Wachovia Bank, N.A.) ("Wachovia"), as
Administrative Agent, Committed Bank and Liquidity Bank, and Blue Ridge Asset
Funding Corporation (the "Lender").


RECITALS


        A.    LP, as Originator (in such capacity, the "Originator"), and LP
Receivables, as Buyer (in such capacity, the "Buyer"), are parties to the
Receivables Sale Agreement dated as of November 15, 2001 (as amended by the
First Amendment thereto, the "Receivables Sale Agreement").

        B.    LP Receivables, as Borrower (in such capacity, the "Borrower"),
LP, as Master Servicer (in such capacity, the "Master Servicer"), the Lender and
Wachovia, as Committed Bank (in such capacity, the "Committed Bank") and as
Administrative Agent (in such capacity, the "Administrative Agent"), are parties
to a Credit and Security Agreement dated November 15, 2001 (the "Credit
Agreement").

        C.    The Lender, the Administrative Agent and Wachovia, as Liquidity
Bank (in such capacity, the "Liquidity Bank"), are parties to the Liquidity
Asset Purchase Agreement, dated November 15, 2001.

        D.    The Originator and the Buyer inadvertently and unintentionally
failed to comply with the following obligations under the Receivables Sale
Agreement: (1) the Originator failed to deliver to the Buyer the Purchase
Reports required to be delivered by it to the Buyer under Section 1.2(b) of the
Receivables Sale Agreement for each Monthly Reporting Date occurring on or prior
to the date hereof; (2) the Buyer may have borrowed from the Originator, and the
Originator may have loaned to the Buyer, Subordinated Loans under the
Subordinated Note in excess of the amounts permitted under Section 1.3 of the
Receivables Sale Agreement with respect to Receivables purchased by the Buyer
under the Receivables Sale Agreement during the Calculation Periods ending on or
prior to the date hereof; (3) the Originator failed to describe the US Credit
Agreement Defaults, the Forex Agreement Defaults and the Canadian Credit Credit
Agreement Defaults (each as defined below) and the matters described in this
paragraph D and paragraph E below in the compliance certificates heretofore
delivered by the Originator pursuant to Section 4.1(a)(iii) of the Receivables
Sale Agreement; (4) the Originator failed to notify the Buyer (or its assigns)
of the US Credit Agreement Defaults, the Forex Agreement Defaults and the
Canadian Credit Agreement Defaults and the matters described in this paragraph D
as required by Section 4.1(b)(i) and Section 4.1(b)(iv) of the Receivables Sale
Agreement; (5) the Originator failed to notify the Buyer (or its assigns) of the
defaults or events of default occurring under Material Indebtedness and other
financing arrangements to which the Originator is a debtor or an obligor as the
result of the US Credit Agreement Defaults, the Forex Agreement Defaults, the
Canadian Credit Agreement Defaults and the matters described in this paragraph D
and paragraph E below as required under Section 4.1(b)(iv) of the Receivables
Sale Agreement; and (6) the Buyer may have made, and the Originator may have
accepted, payments under the Subordinated Note on or prior to the date hereof in
excess of the amounts permitted under Section 4 of the Subordinated Note and
Section 1.3(b) of the Receivables Sale Agreement (the matters described in this
paragraph D are referred to as "BSA Non-Compliance Events").

        E.    The Master Servicer and the Borrower inadvertently and
unintentionally failed to comply with the following obligations under the Credit
Agreement: (1) the Master Servicer and the Borrower failed to describe the US
Credit Agreement Defaults, the Forex Agreement Defaults, the Canadian Credit
Agreement Defaults and the matters described in paragraph D above and this
paragraph E in the compliance certificates heretofore delivered by them pursuant
to Section 7.1(a)(iii) of the Credit Agreement; (2) the Master Servicer and the
Borrower failed to notify the Administrative Agent of the

--------------------------------------------------------------------------------


US Credit Agreement Defaults, the Forex Agreement Defaults, the Canadian Credit
Agreement Defaults and the matters described in paragraph D above and this
paragraph E as required by Section 7.1(b)(i) and Section 7.1(b)(v) of the Credit
Agreement; (3) the Master Servicer and the Borrower failed to notify the
Administrative Agent of the defaults or events of default occurring under
Material Indebtedness or any other financing arrangement pursuant to which they
are debtors or obligors as the result of the US Credit Agreement Defaults, the
Forex Agreement Defaults, the Canadian Credit Agreement Defaults and the matters
described in paragraph D above and this paragraph E as required by
Section 7.1(b)(v) of the Credit Agreement; (4) the Borrower has and may have
failed to require the Originator to perform the obligations of the Originator
under the Receivables Sale Agreement described in paragraph D above, the
Borrower may have failed to purchase Receivables on or prior to the date hereof
strictly in compliance with the terms of the Receivables Sale Agreement as
described in paragraph D above and the Borrower may have failed to vigorously
enforce the rights and remedies afforded to it under the Receivables Sale
Agreement with respect to the breaches thereof by the Originator described in
paragraph D above, all in violation of Section 7.1 (g) of the Credit Agreement;
(5) in connection with the RSA Non-Compliance Events and Credit Agreement
Non-Compliance Events, the Borrower may have failed to take the actions
necessary to ensure that the facts and assumptions relating to the matters
described in paragraph D above and this paragraph E contained in the true-sale
and nonconsolidation opinions delivered by Brobeck, Phleger & Harrison LLP under
the Credit Agreement (and the certificates and the Separateness Agreement
accompanying such opinions) remain true and correct and are complied with, in
violation of Section 7.1(i)(xviii) of the Credit Agreement; (6) the Borrower may
have failed to purchase Receivables on or prior to the date hereof in strict
compliance with the terms of the Receivables Sale Agreement as described in
paragraph D above in violation of Section 7.1(1) of the Credit Agreement;
(7) the Borrower may have incurred debt on or prior to the date hereof with
respect to the Subordinated Loan in excess of that permitted under the
Receivables Sale Agreement in violation of Section 7.1 (h) of the Credit
Agreement; (8) the Borrower may have made payments under the Subordinated Note
on or prior to the date hereof in violation of Section 7.1(i)(xvi) and
Section 7.2(g) of the Credit Agreement; (9) the Master Servicer failed to
administer Collections received on or prior to the date hereof in the manner
required by Section 2.3 of the Credit Agreement; and (10) the Buyer may have
failed to maintain its Net Worth in an amount at least equal to the Required
Capital Amount at all times on or prior to the date hereof in violation of
Section 7.1(i)(xvi) of the Credit Agreement (the matters described in this
paragraph E are referred to as "Credit Agreement NonCompliance Events").

        F.    The RSA Non-Compliance Events and the Credit Agreement
Non-Compliance Events may have resulted in defaults and cross-defaults under
other agreements to which LP or its subsidiaries are a party, which as a
consequence may have resulted in Unmatured Amortization Events or Amortization
Events under the Credit Agreement and Unmatured Termination Events and
Termination Events under the Receivables Sale Agreement.

        G.    LP previously entered into a Credit Agreement, date as of
November 15, 2001 (as amended, modified and supplemented form time to time, the
"US Credit Agreement"), by and among LP, the several financial institutions from
time to time party thereto (collectively, the "US Banks") and Bank of America,
N.A. ("BofA"), as agent for the US Banks.

        H.    Concurrently with the execution of this Limited Waiver and
Amendment, LP, US Banks constituting "Required Lenders" under the US Credit
Agreement and BofA, as agent for the US Banks, are entering into a Waiver and
Second Amendment (the "US Amendment"), a copy of which is attached hereto as
Exhibit A, pursuant to which, among other things, such US Banks are waiving
defaults and events of default arising from (x) the unintentional omission of
certain items on Schedule 7.02 of the US Credit Agreement and the need to update
Schedule 5.13 of the US Credit Agreement and (y) unintentional defaults and
events of default under the Permitted Securitization (as defined in the US
Credit Agreement) (collectively, the "US Credit Agreement Defaults").

2

--------------------------------------------------------------------------------


        I.    LP previously entered into a Standby Purchase and Note Support
Agreement (as amended, modified and supplemented from time to time, the "Forex
Agreement"), dated as of August 16, 1999, by and among LP, BofA and Canadian
Imperial Bank of Commerce ("CIBC").

        J.    Concurrently with the execution of this Limited Waiver and
Amendment, LP, BofA and CIBC are entering into a Waiver and Fourth Amendment to
Standby Purchase and Note Purchase Agreement, a copy of which is attached hereto
as Exhibit B, pursuant to which, among other things, BofA and CIBC are waiving
the defaults and events of default being waived in the US Amendment and any
breach, default or event of default under the Forex Agreement arising therefrom
(collectively, the "Forex Agreement Defaults").

        K.    Louisiana-Pacific Canada Ltd. ("LP Canada") and LP previously
entered into a Credit Agreement (as amended, modified and supplemented from time
to time, the "Canadian Credit Agreement"), dated as of November 30, 2001, by and
among LP Canada, LP and Royal Bank of Canada ("Royal").

        L.    Concurrently with the execution of this Limited Waiver and
Amendment, LP Canada, LP and Royal are entering into a Waiver and First
Amendment, a copy of which is attached hereto as Exhibit C, pursuant to which,
among other things, Royal is waiving defaults and events of default arising from
(x) the unintentional inaccuracy of certain items on Schedule D of the Canadian
Credit Agreement and (y) any breach, default or event of default being waived in
the US Amendment (collectively, the "Canadian Credit Agreement Defaults").

        M.  The US Credit Agreement Defaults, the Forex Agreement Defaults and
the Canadian Credit Agreement Defaults and the related failure to give certain
notices with respect thereto have resulted in Unmatured Amortization Events or
Amortization Events under the Credit Agreement pursuant to Sections 9.1(b),
9.1(d) and 9.1(f) thereof and Unmatured Termination Events and Termination
Events under the Receivables Sale Agreement pursuant to Sections 5.1(a)(ii), 5.1
(b) and 5.1 (c) thereof.

        N.    The US Credit Agreement Defaults, the Forex Agreement Defaults and
the Canadian Credit Agreement Defaults have resulted in defaults and
cross-defaults under other agreements to which LP or its subsidiaries are a
party, which as a consequence has resulted in Unmatured Amortization Events or
Amortization Events under the Credit Agreement pursuant to Section 9.1(f)
thereof and Unmatured Termination Events and Termination Events under the
Receivables Sale Agreement pursuant to Section 5.1(c) thereof.

        NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

        1.    Defined Terms,    Unless otherwise defined herein, capitalized
terms used herein shall have the meanings assigned to them in the Credit
Agreement.

        2.    Amendment of Receivables Sale Agreement.    With the consent of
Lender and Wachovia, as Administrative Agent, Committed Bank and Liquidity Bank,
the Buyer and the Originator hereby amend the definition of "Required Capital
Amount" contained in Exhibit 1 to the Receivables Sale Agreement to read in its
entirety as follows:

Required Capital Amount: As of any date of determination, an amount equal to the
greater of (i) 8% of the Aggregate Commitment under the Credit Agreement, and
(ii) the product of (A) 1.5 times the product of the Default Ratio times the
Default Horizon Ratio, each as determined from the most recent Monthly Report
received from the Master Servicer under the Credit Agreement, and (B) the
Outstanding Balance of all Receivables as reported on the most recent Monthly
Report, as determined from the most recent Monthly Report received from the
Master Servicer under the Credit Agreement.

3

--------------------------------------------------------------------------------

        3.    Covenants of LP and LPRC.    On or prior to the Scheduled Monthly
Reporting Date occurring in August 2002 (the "August 2002 Monthly Reporting
Date"), the Originator shall deliver to the Buyer and the Administrative Agent
(a) a Purchase Report (each, an "Actual Purchase Report") for each Calculation
Period occurring prior to the August 2002 Monthly Reporting Date showing the
actual settlements made between the Originator and the Buyer under the
Receivable Sale Agreement for payment of the Purchase Price of Receivables sold
to the Buyer in such Calculation Period and (b) a revised Purchase Report (each,
a "Devised Purchase Report") for each such Calculation Period reflecting
adjustments to the related Actual Purchase Report to set forth the settlements
that would have been made by the Buyer and the Originator under the Receivables
Sale Agreement for payment of the Purchase Price of the Receivables sold to the
Buyer in such Calculation Period if such settlement and all prior settlements
for the payment of Purchase Price for Receivables under the Receivable Sale
Agreement and each related repayment of the Subordinated Note, if any, had been
made in full compliance with Section 1.3 of the Receivables Sale Agreement and
Section 4 of the Subordinated Note, as applicable. Each such Actual Purchase
Report or Revised Purchase Report shall accurately report the information
required to be reported therein pursuant to this Section 3 and Section 1.2(b) of
the Receivables Sale Agreement to the reasonable satisfaction of the
Administrative Agent. If the actual outstanding principal amount of the
Subordinated Note on the last Business Day of the Calculation Period immediately
preceding the Purchase Settlement Date occurring in August 2002 is more than the
principal amount of the Subordinated Note (the "Permitted Balance") that would
have been outstanding on such last Business Day had the Buyer and the Originator
effected all settlements for payment of the Purchase Price of Receivables sold
to the Buyer during such Calculation Period and all prior Calculation Periods
and each related repayment of the Subordinated Note, if any, in full compliance
with Section 1.3 of the Receivables Sale Agreement and Section 4 of the
Subordinated Note, as applicable, the Buyer and the Originator shall reduce the
outstanding principal amount of the Subordinated Note to the Permitted Balance
on the Purchase Settlement Date occurring in August 2002, but effective as such
last Business Day, it being agreed that the Originator shall be deemed to have
made a capital contribution to the Buyer in the amount of such reduction
effective as of such last Business Day.

        4.    RSA Waivers.    The Buyer, the Lender, the Administrative Agent,
the Committed Bank and the Liquidity Bank. hereby waive any Unmatured
Termination Event or Termination Event arising solely from the RSA
Non-Compliance Events, the US Credit Agreement Defaults, the Forex Agreement
Defaults and the Canadian Credit Agreement Defaults, including, without
limitation, any Unmatured Termination Event or Termination Event arising from
any default or cross-default or other consequence arising from the RSA
Non-Compliance Events, the US Credit Agreement Defaults, the Forex Agreement
Defaults or the Canadian Credit Agreement Defaults under any agreement to which
LP or any of its subsidiaries may be a party (the "Existing Termination Event
Defaults"). In addition, the Buyer, the Lender, the Administrative Agent, the
Committed Bank and the Liquidity Bank agree that, notwithstanding anything to
the contrary contained in the Receivables Sale Agreement, the Originator shall
have no obligation to deliver any Purchase Report to the Buyer (or its assigns)
pursuant to Section 1.2 of the Receivables Sale Agreement until the August 2002
Scheduled Monthly Reporting Date as required in Section 3 hereof. Nothing
contained herein shall be deemed a waiver of (or otherwise affect the Buyer's,
the Lender's, the Administrative Agent's ability to enforce) any breach of or
default under the Receivables Sale Agreement other than the Existing Termination
Event Defaults.

        5.    Credit Agreement Waivers.    The Lender, the Administrative Agent,
the Committed Bank and the Liquidity Bank hereby waive any Unmatured
Amortization Event or Amortization Event arising solely from the Credit
Agreement Non-Compliance Events, the US Credit Agreement Defaults, the Forex
Agreement Defaults and the Canadian Credit Agreement Defaults, including,
without limitation, any Unmatured Amortization Event or Amortization Event
arising from any

4

--------------------------------------------------------------------------------




default or cross-default or other consequence arising from the Credit Agreement
Non-Compliance Events, the US Credit Agreement Defaults, the Forex Agreement
Defaults or the Canadian Credit Agreement Defaults under any agreement to which
LP or any of its subsidiaries may be a party (the "Existing Amortization Event
Defaults"). Without limiting the foregoing, the Lender, the Committed Bank and
the Liquidity Bank agree that no Loan, Bank Funding or Liquidity Funding shall
bear interest at the Default Rate, either before or after the date hereof, as
the result of any Existing Amortization Event Default. In addition, the Lender,
the Bank and the Liquidity Bank agree that, notwithstanding anything to the
contrary contained in the Credit Agreement, (a) the Borrower shall not be
obligated under Section 7.1 (g) of the Credit Agreement to vigorously enforce
its rights under the Receivables Sale Agreement with respect to the Existing
Termination Defaults, (b) the Borrower shall not be obligated under
Section 7.1(i)(xvi) of the Credit Agreement to maintain a Net Worth at least
equal to the Required Capital Amount until the Purchase Settlement Agreement
occurring in August 2002, (c) the Borrower shall not be obligated under
Section 7.1(i)(xviii) to correct any of the Existing Termination Event Defaults
or Existing Amortization Event Defaults, and (d) until the Purchase Settlement
Agreement occurring in August 2002, any outstanding principal amount of the
Subordinated Note that exceeds the amounts permitted under Section 1.3 of the
Receivables Sale Agreement shall be permitted. Nothing contained herein shall be
deemed a waiver of (or otherwise affect the Lender's, the Administrative
Agent's, the Committed Bank's or the Liquidity Bank's ability to enforce) any
breach of or default under the Credit Agreement other than the Existing
Amortization Event Defaults.

        6.    Representations and Warranties of LP and LP Receivables.    LP and
LP Receivables each hereby represents and warrants to the other parties hereto
as follows:

        (a)  Other than the Existing Termination Event Defaults, no Unmatured
Termination Event or Termination Event has occurred and is continuing.

        (b)  Other than the Existing Amortization Event Defaults, no Unmatured
Amortization Event or Amortization Event has occurred and is continuing.

        (c)  The execution, delivery and performance by it of this Limited
Waiver and Amendment has been duly authorized by all necessary corporate and
other action and does not and will not require any registration with, consent or
approval of, notice to or action by, any Person in order to be effective and
enforceable. Each of the Credit Agreement and the Receivables Sale Agreement
constitutes the legal, valid and binding obligations of it, enforceable against
it in accordance with its respective terms, without defense, counterclaim or
offset.

        (d)  After giving effect to this Limited Waiver and Amendment, all
representations and warranties made by it contained in the Credit Agreement and
the Receivables Sale Agreement are true and correct.

        (e)  It is entering into this Limited Waiver and Amendment on the basis
of its own investigation and for its own reasons, without reliance upon the
Lender, the Committed Bank, the Liquidity Bank or the Administrative Agent
(except for performance of the terms hereof applicable to them) or any other
Person.

        7.    Representations and Warranties of Other Parties.    Wachovia
represents and warrants to LP and LP Receivables that Wachovia is the sole
Committed Bank and the sole Liquidity Bank. Each of the Lender, the
Administrative Agent, the Committed Bank and the Liquidity Bank represents and
warrants to LP and LP Receivables that satisfaction of the Rating Agency
Condition with respect to the limited waivers and amendments contained herein is
not required for the effectiveness of this Limited Waiver and Amendment.

5

--------------------------------------------------------------------------------

        8.    Effective Date.    This Limited Waiver and Amendment shall be
effective as of the date first above written.

        9.    Reservation of Rights.    The execution, delivery and
effectiveness of this Limited Waiver and Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Administrative Agent, Lender, Committed Bank or any Liquidity Bank under the
Credit Agreement, Receivables Sale Agreement or any of the other Transaction
Documents. Except as expressly modified by the waiver set forth in this Limited
Waiver and Amendment, the terms and provisions of the Credit Agreement and
Receivables Sale Agreement, respectively, are hereby ratified and confirmed and
shall continue in full force and effect. Without limiting the foregoing, each of
LP and LP Receivables acknowledges and agrees that none of the Lender's, the
Administrative Agent's, the Committed Bank's or the Liquidity Bank's forbearance
in exercising their rights and remedies in connection with the Existing
Termination Event Defaults and the Existing Amortization Event Defaults nor the
execution and delivery by the Lender, the Administrative Agent, the Committed
Bank and the Liquidity Bank of this Limited Waiver and Amendment, shall be
deemed (i) to create a course of dealing or otherwise obligate Lender, the
Administrative Agent, the Committed Bank or the Liquidity Bank to forbear or
execute similar waivers under the same or similar circumstances in the future or
(ii) to waive, relinquish or impair any right of the Lender, the Administrative
Agent, the Committed Bank or the Liquidity Bank to receive any indemnity or
similar payment from any Person as a result of any matter arising from or
relating to any Existing Termination Event Defaults or Existing Amortization
Event Defaults.

        10.    Miscellaneous.    

        (a)  All terms, covenants and provisions of the Credit Agreement and the
Receivables Sale Agreement, after giving effect to this Limited Waiver and
Amendment, are and shall remain in full force and effect.

        (b)  This Limited Waiver and Amendment shall be binding upon and inure
to the benefit of the parties hereto and thereto and their respective successors
and assigns. No third party beneficiaries are intended in connection with this
Limited Waiver and Amendment.

        (c)  This Limited Waiver and Amendment shall be governed by and
construed in accordance with the law of the State of New York (without regard to
principles of conflicts of laws) other than Section 5-1401 of the New York
General Obligations Law.

        (d)  This Limited Waiver and Amendment, together with the Credit
Agreement, the Receivables Sale Agreement and the other Transaction Documents,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Limited Waiver and Amendment
supersedes all prior drafts and communications with respect thereto.

        (e)  This Limited Waiver and Amendment may be executed in any number of
separate counterparts, each of which, when so executed, shall be deemed an
original, and all of such counterparts taken together shall be deemed to
constitute but one and the same instrument. Delivery of an executed counterpart
by facsimile shall be effective as delivery of a manually executed counterpart
of this Limited Waiver and Amendment.

        (f)    If any term or provision of this Limited Waiver and Amendment is
deemed prohibited by or invalid under any applicable law, such provision shall
be invalidated without affecting the remaining provisions of this Limited Waiver
and Amendment, the Credit Agreement or the Receivables Sale Agreement,
respectively.

6

--------------------------------------------------------------------------------




        (g)  LP agrees to pay or reimburse Wachovia and the Lender, upon demand,
for all costs and expenses incurred by them in connection with the development,
preparation, negotiation, execution and delivery of this Limited Waiver and
Amendment.

[Remainder of Page Intentionally Left Blank]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Limited Waiver and Amendment effective as of the date first above written.

    LOUISIANA-PACIFIC CORPORATION, as Originator and Master Servicer
 
 
By:
/s/  CURTIS M. STEVENS      

--------------------------------------------------------------------------------

    Name: Curtis M. Stevens     Title: EVP & CFO
 
 
LP RECEIVABLES CORPORATION, as Buyer and Borrower
 
 
By:
/s/  CURTIS M. STEVENS      

--------------------------------------------------------------------------------

    Name: Curtis M. Stevens     Title: VP
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Committed Bank and
Liquidity Bank
 
 
By:
/s/  ELIZABETH R. WAGNER      

--------------------------------------------------------------------------------

    Name: Elizabeth R. Wagner     Title: Director
 
 
BLUE RIDGE ASSET FUNDING CORPORATION, as Lender
 
 
By:
Wachovia Bank, National Association as Attorney-In-Fact
 
 
By:
/s/  ELIZABETH R. WAGNER      

--------------------------------------------------------------------------------

    Name: Elizabeth R. Wagner     Title: Director

8

--------------------------------------------------------------------------------



QuickLinks


LIMITED WAIVER OF CREDIT AND SECURITY AGREEMENT AND LIMITED WAIVER OF AND SECOND
AMENDMENT TO RECEIVABLES SALE AGREEMENT
RECITALS
